DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 12-15 are cancelled. A complete action on the merits of pending claims 1-11 and 16-20 appears herein.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Applicant argues that DONG et al. (US2017/0224415 A1) does not qualify as prior art due to Dong and the present application being owned by the same assignee. Examiner respectfully disagrees. While Dong and the present application are owned by the same assignee, the publication date of Dong (08/10/2017) is outside of the 1-year grace period for prior art with the same assignee given the effective filing date of the present application (02/08/2019).
Applicant argues that Zarins, Sobotka, Ballakur, CAO, Dong, Hyodoh, Ogle, and Beetel fail to teach, whether alone or in combination, the claim limitation “one single wire with opposite helixes angled 160 to 180 degrees” 
Examiner respectfully disagrees and contends Ogle, Beetel, Zarins, Sobotka, Ballakur, and Cao were not relied on in the nonfinal rejection dated 09/02/2021 to teach the claim limitation “one single wire with opposite helixes angled 160 to 180 degrees.” As discussed in 
Furthermore, as discussed in the nonfinal rejection dated 09/02/2021, Dong teaches a meshed tube (1) woven and formed from one single filament. (Pages 203, Par. [0039])
Applicant’s arguments, see Remarks, filed 12/01/2021, with respect to the rejection(s) of claims 1 and 4-11 under U.S.C. 103, regarding Zarins, Sobotka, Ballakur, CAO, Dong, Hyodoh, Ogle, and Beetel failing to teach, whether alone or in combination, the claim limitation “one single wire bent through two different lumens of a bundler.” have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zarins et al. (US 2008/0255642 A1) in view of Sobotka et al. (US 2011/0207758 A1) in view of DONG et al. (US 2017/0224415 A1) in view of Hyodoh et al. (US 2003/0040772 A1), and further in view of Danek et al. (US 7,425,212 B1).

Claim Objections
Claims 7-10 are objected to because of the following informalities: 
Regarding claim 7, the limitation “decreasing fasting plasma glucose level” in the second line of the claim, should read --decreasing a fasting plasma glucose level--
Regarding claim 8, the limitation “decreasing fasting insulin level” in the second line of the claim, should read --decreasing a fasting insulin level--
Regarding claim 9, the limitation “decreasing homeostasis-model assessment” in the second line of the claim, should read --decreasing a homeostasis-model assessment--
Regarding claim 10, the limitation “damaging nerve” in the second line of the claim, should read --damaging a nerve--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4-6, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zarins et al. (hereinafter “Zarins”) (US 2008/0255642 A1) in view of Sobotka et al. (hereinafter “Sobotka”) (US 2011/0207758 A1) in view of DONG et al. (hereinafter “Dong”) (US 2017/0224415 A1) in view of Hyodoh et al. (hereinafter “Hyodoh”) (US 2003/0040772 A1), and further in view of Danek et al. (hereinafter “Danek”) (US 7,425,212 B1).
Regarding claim 1, Zarins teaches
A method for treating diabetes, a diabetes-associated condition or disorder, or symptoms thereof suffered by a subject, (Page 17, Claim 120; and Page 2, Par. [0035]) comprising (1) placing multiple electrodes within at least one renal artery of the subject and against a blood vessel wall of the at least one renal artery; (Page 7, Par. [0080]: wall contact electrodes (306c) can be used in a monopolar configuration; Fig. 5C: Electrodes (306c) are positioned within a renal artery (RA), and against the blood vessel wall of renal artery (RA)) (2) adhering a surface electrode on an external surface of the subject; (Page 7, Par. [0082]: When using a monopolar operating mode, a return electrode (not shown) is placed on an external surface of the patient) and (3) releasing a therapeutically effective amount of radiofrequency energy through at least one of the multiple electrodes to nearby tissues, so as to increase the temperature of the nearby tissues and induce a thermal alteration of the nearby tissues, (Page 2, Par. [0040]) 
	wherein the multiple electrodes (Zarins: Fig. 5C, Char. 306C: wall-contact electrodes) are configured to create full circumferential lesions on an internal wall of said at least one renal artery. (Zarins: Fig. 5C: electrodes (306C) would make full circumferential lesions on the inside of the renal artery (RA))
	Zarins does not explicitly teach the method can be used to treat diabetes, a diabetes-associated condition or disorder, or symptoms thereof suffered by a subject, wherein said treating and said “therapeutically effective” refer to reversing, alleviating, inhibiting the progress of, or preventing the diabetes or the diabetes-associated condition or disorder, or the symptoms thereof in said subject.
Sobotka, in an analogous invention, teaches a method for treating diabetes, a diabetes-associated condition or disorder, or symptoms thereof suffered by a subject, (abstract and page 1, Par. [0004]-[0005]) comprising placing an electrode within at least one renal artery of the subject and against a blood vessel wall of the at least one renal artery; (Fig. 6; Page 7, Par. [0091]: Thermal energy can be applied via the thermal heating element (220) to one or more treatment sites along a length of the renal artery. Individual treatments can include RF energy delivery.) and releasing a (Pages 6-7, Par. [0090]) so as to increase the temperature of the nearby tissues and induce a thermal alteration of the nearby tissues, (Page 6, Par. [0089]: An energy field comprising an electric field can initiate renal neuromodulation via denervation caused by thermal alteration.) wherein said treating and said "therapeutically effective" refer to reversing, alleviating, inhibiting the progress of, or preventing the diabetes or the diabetes-associated condition or disorder, or the symptoms thereof in said subject. (Page 8, Par. [0108])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Zarins to incorporate the teachings of Sobotka, and use the method of performing renal neuromodulation of Zarins to treat diabetes, a diabetes-associated condition or disorder, or symptoms thereof suffered by a subject, wherein said treating and said "therapeutically effective" refer to reversing, alleviating, inhibiting the progress of, or preventing the diabetes or the diabetes-associated condition or disorder, or the symptoms thereof in said subject since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., treating diabetes with renal neuromodulation.
The combination of Zarins/Sobotka, as discussed above, does not explicitly teach 

wherein the six electrodes are a part of a catheter apparatus, which comprises: an elongated shaft having a proximal portion and a distal portion; a carrier carrying six therapeutic assemblies, wherein the carrier is located at, or proximate to, the distal portion of the elongated haft, and wherein each therapeutic assembly comprises one of the six electrodes for intravascular treatment; wherein the carrier is configured to vary between a delivery configuration and a deployed configuration; wherein the distal portion of the shaft is configured or intravascular delivery of the carrier; wherein the carrier comprises six right-handed wire helixes and six left-handed wire helixes that are plainly or bi-axially woven into a tubular structure; wherein the carrier comprises at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other; and wherein at least one therapeutic assembly wraps around at least one of said four wire helix segments to stabilize said at least one interstice, to maintain structural integrity of the carrier, and tangling of wire helixes, when the carrier is being distorted intravascularly; 
wherein at least one of the six right-handed wire helixes and at least one of the six left-handed wire helixes are made from one single wire having a first portion of right-handed wire helix and a second portion of left-handed wire helix
Dong, in a similar field od endeavor, teaches 
(Fig. 8; Page 4, Par. [0047]: The electrodes are arranged in a spiral shape of the circumferential surface of the meshed tube.)
wherein the six electrodes are a part of a catheter apparatus, (Page 7, Claim 1) which comprises: an elongated shaft having a proximal portion and a distal portion; (Page 4, Par. [0047]; Fig. 8: the six electrodes are disposed on a meshed tube attached to a shaft comprising a proximal and distal portion) a carrier carrying six therapeutic assemblies, (Page 4, Par. [0047]; Fig. 8: Meshed tube (1) carries 6 electrodes) wherein the carrier is located at, or proximate to, the distal portion of the elongated haft, (Fig. 8: meshed tube (1) is located proximate to the distal portion of the shaft) and wherein each therapeutic assembly comprises one of the six electrodes for intravascular treatment; (Page 4, Par. [0047]; Fig. 8: the electrodes could be considered therapeutic assemblies) wherein the carrier is configured to vary between a delivery configuration and a deployed configuration; (Page 7, Claim 1: meshed tubular stent has a contracted state and an expanded state) wherein the distal portion of the shaft is configured or intravascular delivery of the carrier; (Abstract) wherein the carrier comprises six right-handed wire helixes and six left-handed wire helixes that are plainly or bi-axially woven into a tubular structure; (Fig. 8: meshed tube (1) comprises at least six right handed wire helixes and six left-handed wire helixes that are plainly or bi-axially woven into a tubular structure) wherein the carrier comprises at least one interstice that is defined by four wire helix segments from two immediately adjacent right-handed wire helixes (Attached “Annotated Dong Fig 8” below: Meshed tube (1) comprises a plurality of interstices, shown in the box labelled “interstice” in attached “Annotated Dong Fig 8” below, wherein each interstice is formed from two immediately adjacent right-handed wire helixes and two immediately adjacent left-handed wire helixes that are plainly or bi-axially woven into each other) and wherein at least one therapeutic assembly wraps around at least one of said four wire helix segments (Fig. 8) to stabilize said at least one interstice, to maintain structural integrity of the carrier, and to prevent tangling of wire helixes, when the carrier is being distorted intravascularly; (Attached “Annotated Dong Fig 8” below: The therapeutic assembly would prevent the two adjacent helixes from moving closer together along the helix that the therapeutic assembly is attached to, which would also prevent tangling.)

Annotated Dong Fig 8

    PNG
    media_image1.png
    356
    556
    media_image1.png
    Greyscale

 (Pages 2-3, Par. [0039]: the meshed tube is woven and formed by a single filament)
wherein the catheter further comprises a bundler, (Fig. 1, Char. 4: first connecting tube) wherein the bundler has a cylinder body, (Fig. 1: connecting tube 1 has a cylindrical body) and at least one lumen passing axially through the cylinder body along the longitudinal axis of the cylinder body; and wherein the first portion of right-handed wire helix and the second portion of left-handed wire helix from a same wire are inserted into and pass through the at least one lumens, (Fig. 1; Page 4, Par. [0048]: the distal tapered end of the meshed tubular stent would be inserted into first connecting tube (4), which would require first connecting tube (4) to have at least one lumen passing axially along the longitudinal axis of first connecting tube (4))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Zarins/Sobotka, discussed above, to incorporate the radiofrequency ablation basket catheter of DONG. Doing so would be a simple substitution of one basket structure for another, allowing the device to benefit from having a basket catheter structure with a high strength (Dong: Pages 3-4, Par. [0045]) and excellent adaptability to the blood vessels having different diameters and curved blood vessels. (DONG: Page 1, Par. [0009])

Hyodoh, in a similar field of endeavor, teaches a wire mesh structure formed by bending wires about their midpoint at an angle of about 140-160 degrees. (Fig. 1A; Page 11, Par. [0151])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Zarins/Sobotka/DONG, as discussed above, to incorporate the teachings of Hyodoh, and form the wire mesh by folding or bending at least one point of the single wire between the first portion of the at least one right-handed wire helix and the second portion of the at least one left handed wire helix at an angle from about 160-180 degrees. Doing so would allow for the wire mesh to have joints that are more mechanically sound than joints created by connecting two wire ends together through welding or gluing, as discussed in Hyodoh. (Page 11, Par. [0151])
The combination of Zarins/Sobotka/Dong/Hyodoh, as discussed above, does not explicitly teach the at least on lumen is comprises two different lumens, or that the wire is permanently glued and fixed to the multi-lumen bundler with a liquid adhesive material filled into or dropped into the lumens and solidified thereafter.
Danek, in a similar field of endeavor, teaches a multi-lumen bundler (Fig. 6A, Char. 210, 216, and 218) having a cylindrical body, (Fig. 6A, Char. 210: polymeric cap) and a number of lumens passing axially through the cylinder body along the longitudinal (Fig. 6A, Char. 218: multi-lumen piece) and wherein a plurality of basket legs (Fig. 6A, Char. 106: basket legs) are permanently glued and fixed to the multi-lumen bundler with a liquid adhesive material filled into or dropped into the lumens and solidified thereafter. (Fig. 6A, Char. 216: adhesive)
Danek further teaches that the basket (Fig. 6A and 9C, Char. 104: basket) can be formed from a single piece of sheet material. (Col. 18, Lines 46-66)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Zarins/Sobotka/DONG/Hyodoh, as discussed above, to incorporate the teachings of Danek, and form the first connecting tube of DONG to have multiple lumens, wherein the first portion of right-handed wire helix and the second portion of left-handed wire helix that from a same wire are inserted into and pass through two different lumens, and the wire is permanently glued and fixed to the multi-lumen bundler with a liquid adhesive material filled into or dropped into the lumens and solidified thereafter. Doing so would allow for the mesh structure to more securely attach the first connector element to the filaments, minimizing the risk of the first connector element falling off the tapered end of the mesh structure.
Regarding claim 4, the combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 1 above, teaches releasing radiofrequency energy with a temperature threshold setting of 60o C ( Zarins: Page 18, Claim 125) and a period of 60 seconds. (Zarins: Page 2, Par. [0038]: the duration of exposure can be specified to multiple different durations, including between 5 seconds to 10 min.)

Regarding claims 5 and 6, looking to Par. [0059], [0060] and [0061], and [0064] of the applicant’s present specification, the claimed limitations of claims 5-7, and 10 are a result of performing the method steps in claim 1. (Par. [0059], [0060] and [0061], and [0064]: During and/or after step (3), the method of the invention triggers/stimulates further steps or mechanisms in the subject….) Because these limitations are a result of performing the method steps in claim 1 of the present application, one of ordinary skill in the art before the effective filing date of the claimed invention would reasonably be expected to achieve said results by performing the method steps of the combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 1 above.
Regarding claim 11, the combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 1 above, teaches maintaining integrity of the at least one renal artery by introducing no dissection, no aneurysm, no thrombus, no rupture, and no renal function impairment in the artery, after step (3) is carried out. (Sobotka: Page 11, Par. [0121]: no detectable abnormalities of the renal arteries were found at a 3 month follow-up – it is implicit that this feature be present in the Zarins/Sobotka combination based on the rejection to claim 1 above.)
Regarding claims 16-19, the device of DONG clearly shows all the limitations of claims 16-19 as shown in Figure 8, and Page 1, Par. [0009] – it is implicit that limitations features be present in the Zarins/Sobotka/DONG/Hyodoh/Danek combination based on the rejection to claim 1 above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zarins (US 2008/0255642 A1) in view of Sobotka (US 2011/0207758 A1) in view of DONG (US 2017/0224415 A1) in view of Hyodoh (US 2003/0040772 A1), in view of Danek (US 7,425,212 B1), as applied to claim 1 above, and further in view of Ballakur (US 2014/0275993 A1).
Regarding claim 2, the combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 1 above, teaches keeping an impedance between the surface electrode and a given electrode within the at least one renal artery within a threshold of 20-500 Ohms. (Page 18, Claim 141) 
The combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 1 above, does not explicitly teach adjusting or changing the adhesion position of the surface electrode on the back or butt of the subject to vary the impedance between the surface electrode and a given electrode.
Ballakur, in an analogous device, teaches adjusting or changing the adhesion position of the surface electrode on the back or butt of the subject (Fig. 2) to vary the impedance between the surface electrode and a given electrode. (Pages 6-7, Par. [0056])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zarins (US 2008/0255642 A1) in view of Sobotka (US 2011/0207758 A1) in view of DONG (US 2017/0224415 A1) in view of Hyodoh (US 2003/0040772 A1), in view of Danek (US 7,425,212 B1), as applied to claim 1 above, and further in view of CAO et al. (hereinafter “CAO”) (US 2015/0374435 A1).
Regarding claim 3, the combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 1 above, teaches at least one renal artery incudes left renal artery only, right renal artery only, or both left and right renal arteries, (Zarins: Fig. 3B) and that the radiofrequency energy is released between the surface electrode a given electrode within said at least one renal artery. (Zarins: Page 7, Par. [0082]: When using a monopolar operating mode, a return electrode (not shown) is placed on an external surface of the patient.)

CAO, in an analogous device, teaches a method of nerve ablation using radiofrequency energy (Page 19, Claim 1) comprising releasing radiofrequency energy through an alternating current of 465 KHz. (Page 14, Par. [0191]: in a radiofrequency ablation working mode, the frequency of the sinusoidal wave signal is 465 KHz.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 1 above, to incorporate the teachings of CAO, and release the radiofrequency energy through an alternating current of 465 KHz since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e., one skilled in the art would have recognized that the alternating current of 465KHz used in CAO would allow the device used in the combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 1 above, to perform renal denervation. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zarins (US 2008/0255642 A1) in view of Sobotka (US 2011/0207758 A1) in view of DONG (US 2017/0224415 A1) in view of Hyodoh (US 2003/0040772 A1), in view of Danek (US 7,425,212 B1), as applied to claim 17 above, and further in view of Beetel et al. (hereinafter “Beetel”) (US 2012/0101413).
Regarding claim 20, the combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 17 above, teaches at least one of the two terminal bodies (DONG: Fig, 1 and 8: the proximal and distal most portion of electrodes (2) along the axis defined by the filament running through electrode (2) – it is implicit that this feature be present in the Zarins/Sobotka/DONG combination based on the rejection to claim 17 above.) and the main body (DONG: Fig. 1 and 8: The central portion of electrodes (2) – it is implicit that this feature be present in the Zarins/Sobotka/DONG combination based on the rejection to claim 17 above.) 
The combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 17 above, does not explicitly teach at least one of the two terminal bodies and the main body includes (1) one or more grooves for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps; and/or (2) one, two or more protrusions, wherein the gap(s) between the protrusion(s) and the wire segment around which the therapeutic assembly wraps, and the gap(s) between said protrusion(s) themselves, is(are) configured for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps.
Beetel, in an analogous device, teaches a renal neuromodulation system (Fig. 1, Char. 10) comprising an expandable mesh structure (Fig. 1, Char. 22) including an therapeutic assembly (Fig. 1 and 21, Char. 24: energy delivery element), wherein the (Fig. 21: The grooves accommodating fibers (58))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Zarins/Sobotka/DONG/Hyodoh/Danek, as applied to claim 17 above, to incorporate the teachings of Beetel, and configure at least one of the two terminal bodies and the main body of the therapeutic assembly to take an asymmetrical shape of the energy delivery element of Beetel, and include includes one or more grooves for accommodating or guiding one or more wire helixes that slide(s) over the wire segment around which the therapeutic assembly wraps. Doing so would allow for improved cooling of the electrode/therapeutic assembly, as discussed in Beetel. (Page 12, Par. [0116])

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record does not explicitly teach a method of treating diabetes comprising all the limitations of the base claim and any 
Regarding claim 8, the prior art of record does not explicitly teach a method of treating diabetes comprising all the limitations of the base claim and any intervening claims, and the limitation “decreasing fasting insulin level of the subject from 16.19 mIU/mL down to 5.07 mIU/mL three months after step (3) is carried out.
Regarding claim 9, the prior art of record does not explicitly teach a method of treating diabetes comprising all the limitations of the base claim and any intervening claims, and the limitation “decreasing homeostasis-model assessment of insulin resistance (HOMA-IR) of the subject from 6.95 down to 1.15 three months after step (3) is carried out.
Regarding claim 10, the prior art of record does not explicitly teach a method of treating diabetes comprising all the limitations of the base claim and any intervening claims, and the limitation “damaging nerve and decreasing renal tissue noradrenaline of the subject from 585.5pg/g down to 187.7 pg/g three months after step (3) is carried out.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/N.S.B./Examiner, Art Unit 3794